WRIGHT, J.
According to the testimony of one or two of the witnesses, this property was sold at a low price, though Hargrave, after the quarrel, declared he was satisfied with the price. The proof does not show that Hargrave was deceived by the claim of relationship: he said he considered it mere idle talk to gain favors, but it produced no effect in making the contract. The abandonment set up is very doubtful. It is generally alleged in the answer — the proof does not impart to it much particularity or certainty, and the witness who testifies to it is discredited by having given to others a different account of it. The lapse of time and even change of possession are not very material in a case situate as this is. Part of the purchase money was paid down, the possession taken, and more money expended in improving than the balance due on the purchase, and each party holds what he got. If then, as the respondents claim, the inadequacy of' price is one-half, or as two to five, the claim of abandonment supposes a poor man voluntarily surrendering property worth $650, to avoid the payment of $100. This is improbable, and when resting on doubtful evidence, is not to be admitted. We see upon the whole no well grounded objection to a decree for performance, and decree accordingly.